 



Exhibit 10.33
THIRD AMENDMENT AND WAIVER TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT
          THIRD AMENDMENT AND WAIVER, dated as of February 28, 2007, to the
Second Amended and Restated Credit Agreement referred to below (this
“Amendment”), by and among DICK’S SPORTING GOODS, INC., a Delaware corporation
(“Borrower”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as
Agent for the Lenders (in such capacity “Agent”), and the Lenders signatory
hereto.
W I T N E S S E T H:
          WHEREAS, Borrower, the other Loan Parties signatory thereto, Agent and
Lenders are parties to that certain Second Amended and Restated Credit
Agreement, dated as of July 28, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and
          WHEREAS, Borrower, Agent and Required Lenders have agreed, among other
things, to amend and waive certain provisions of the Credit Agreement, in the
manner, and on the terms and conditions, provided for herein;
          NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, Borrower, Agent and Required Lenders hereby agree as
follows:
          1. Definitions. Capitalized terms not otherwise defined herein
(including in the Recitals hereto) shall have the meanings ascribed to them in
the Credit Agreement as amended hereby (the “Amended Credit Agreement”).
          2. Waiver. Required Lenders hereby waive, as of the Third Amendment
Effective Date (as hereinafter defined) any Default or Event of Default under
Section 6.2(c) of the Credit Agreement solely resulting from Borrower’s failure
to grant a first priority perfected Lien to Agent in the Wells Fargo Cash
Management – Money Market Account (account number 12704219); provided, that
Borrower shall cause such Lien to be so perfected no later than May 13, 2007,
and, in connection therewith, deliver to Agent no later than such date a duly
executed control agreement covering such account, which agreement shall be in
form and substance satisfactory to Agent and its counsel.
          3. Amendment to Section 6.3 of the Credit Agreement. Section 6.3 of
the Credit Agreement is hereby amended as of the Third Amendment Effective Date
by deleting clause (c) thereof in its entirety and inserting a new clause (c) to
read as follows:

 



--------------------------------------------------------------------------------



 



“(c) Capital Lease Obligations and Indebtedness secured by purchase money Liens
permitted under clause (c) of Section 6.7 (including any such Capital Lease
Obligations and Indebtedness set forth in Schedule 6.3 or any extensions,
renewals, replacements or modifications thereof) in a maximum outstanding
aggregate amount not to exceed $15,000,000 plus the outstanding amount of the
Progress Payment Promissory Note;”
          4. Amendment to Section 6.7 of the Credit Agreement. Section 6.7 of
the Credit Agreement is hereby amended as of the Third Amendment Effective Date
by deleting clause (c) thereof in its entirety and inserting in lieu thereof a
new clause (c) to read as follows:
“(c) purchase money Liens or purchase money security interests upon or in
Equipment acquired by any Loan Party in the ordinary course of business to
secure the purchase price of such Equipment or to secure Capital Lease
Obligations, in each case, permitted under clause (c) of Section 6.3 incurred
solely for the purpose of financing the acquisition of such Equipment, and Liens
granted pursuant to the Bank of America Lease and the Collateral Assignment of
Purchase Agreement, in each case as in effect on February 28, 2007, to secure,
among other things, the obligations evidenced by the Progress Payment Promissory
Note;”
          5. Amendments to Annex A of the Credit Agreement. Annex A of the
Credit Agreement is hereby amended as of the Third Amendment Effective Date by:
(a) adding the following new definitions in appropriate alphabetical order
therein:
“‘Bank of America Lease’ shall mean that certain Lease Agreement dated as of
February 28, 2007 between Bank of America, N.A. as Lessor and Borrower as
Lessee.
‘Collateral Assignment of Purchase Agreement’ shall mean that certain Collateral
Assignment of Purchase Agreement, dated as of February 28, 2007, by and among
the parties thereto entered into in connection with the Bank of America Lease.
‘Progress Payment Promissory Note’ shall mean that certain Progress Payment
Promissory Note dated February 28, 2007 in the original principal amount of
$14,385,500.00 made by Borrower in favor of Bank of America, N.A. in connection
with the transactions contemplated by the Bank of America Lease.”

 



--------------------------------------------------------------------------------



 



          6. Representations and Warranties. To induce Required Lenders and
Agent to enter into this Amendment, Borrower hereby represents and warrants
that, after giving effect to this Amendment:

  (a)   Each of the execution, delivery and performance by Borrower and each
other Loan Party which is party to the Guaranty of this Amendment and the
performance of the Amended Credit Agreement are (i) within Borrower’s and each
such Loan Party’s corporate power and have been duly authorized by all necessary
corporate and shareholder action; (ii) do not contravene any provision of any
Loan Party’s charter or bylaws or equivalent organizational or charter or other
constituent documents; (iii) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (iv) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any Loan
Party is a party or by which any Loan Party or any of its property is bound;
(v) do not result in the creation or imposition of any Lien upon any of the
property of any Loan Party other than those in favor of Agent, on behalf of
itself and the Lenders, pursuant to the Loan Documents; and (vi) do not require
the consent or approval of any Governmental Authority or any other Person.    
(b)   This Amendment has been duly executed and delivered by or on behalf of
Borrower and each other Loan Party which is party to the Guaranty.     (c)  
Each of this Amendment and the Amended Credit Agreement constitutes a legal,
valid and binding obligation of Borrower and each such Loan Party enforceable
against Borrower and such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).     (d)   No Default or Event of Default has
occurred and is continuing after giving effect to this Amendment.     (e)   No
action, claim or proceeding is now pending or, to the knowledge of any Loan
Party signatory hereto, threatened against such Loan Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
federal, state, or local government or of any agency or subdivision thereof, or
before any arbitrator or panel of arbitrators, which challenges such Loan
Party’s right, power, or competence to enter into this Amendment or, to the
extent applicable, perform any of its obligations under this Amendment, the
Amended Credit

 



--------------------------------------------------------------------------------



 



      Agreement or any other Loan Document, or the validity or enforceability of
this Amendment, the Amended Credit Agreement or any other Loan Document or any
action taken under this Amendment, the Amended Credit Agreement or any other
Loan Document or which if determined adversely could have or result in a
Material Adverse Effect. To the knowledge of each Loan Party, there does not
exist a state of facts which is reasonably likely to give rise to such
proceedings.           (f)   All representations and warranties of the Loan
Parties contained in the Credit Agreement and the other Loan Documents are true
and correct as of the date hereof with the same effect as though such
representations and warranties had been made on and as of the date hereof,
except to the extent that any such representation or warranty expressly relates
to an earlier date.

          7. Remedies. This Amendment shall constitute a Loan Document. The
breach by any Loan Party of any representation, warranty, covenant or agreement
in this Amendment shall constitute an immediate Event of Default hereunder and
under the other Loan Documents.
          8. No Other Amendments/Waivers. Except as expressly provided for
herein, the Credit Agreement and the other Loan Documents shall be unmodified
and shall continue to be in full force and effect in accordance with their
terms. In addition, except as expressly provided for herein, this Amendment
shall not be deemed a waiver of any term or condition of any Loan Document by
the Agent or the Lenders with respect to any right or remedy which the Agent or
the Lenders may now or in the future have under the Loan Documents, at law or in
equity or otherwise or be deemed to prejudice any rights or remedies which the
Agent or the Lenders may now have or may have in the future under or in
connection with any Loan Document or under or in connection with any Default or
Event of Default which may now exist or which may occur after the date hereof.
The Credit Agreement and all other Loan Documents are hereby in all respects
ratified and confirmed.
          9. Waiver of Claims. Borrower hereby waives, releases, remises and
forever discharges Agent, Lenders and each other Indemnified Person from any and
all Claims of any kind or character, known or unknown, which Borrower ever had,
now has or might hereafter have against Agent or any Indemnified Person which
relates, directly or indirectly, to any acts or omissions of Agent or such
Lender or any other Indemnified Person on or prior to the Third Amendment
Effective Date.
          10. Expenses. Borrower hereby reconfirms its obligations pursuant to
Section 11.2 of the Credit Agreement to pay and reimburse Agent for all
reasonable out-of-pocket expenses (including, without limitation, reasonable
fees of counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.

 



--------------------------------------------------------------------------------



 



          11. Effectiveness. This Amendment shall become effective as of
February 28, 2007 (the “Third Amendment Effective Date”) only upon satisfaction
in full in the judgment of the Agent of each of the following conditions:

  (a)   Amendment. Agent shall have received eight (8) original copies of this
Amendment duly executed and delivered by Agent, Required Lenders and Borrower
and acknowledged by the other Loan Parties.     (b)   Payment of Expenses.
Borrower shall have paid to Agent all costs and expenses owing in connection
with this Amendment and the other Loan Documents and due to Agent and Lenders
(including, without limitation, reasonable legal fees and expenses).     (c)  
Representations and Warranties. All representations and warranties contained in
this Amendment shall be true and correct on and as of the Third Amendment
Effective Date.

          12. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE LAWS OF
THE STATE OF NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
5-1401, FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
          13. Counterparts. This Amendment may be executed by the parties hereto
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the day and year first above written.

                  BORROWER:    
 
                DICK’S SPORTING GOODS, INC.    
 
           
 
  By:   /s/ William R. Newlin    
 
  Name:  
 
William R. Newlin    
 
  Title:   Executive Vice President and Chief Administrative Officer    

 



--------------------------------------------------------------------------------



 



                  AGENT:    
 
                GENERAL ELECTRIC CAPITAL         CORPORATION, as Agent    
 
           
 
  By:   /s/ Joseph H. Burt    
 
  Name:  
 
Joseph H. Burt    
 
  Its:   Duly Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  LENDERS:    
 
                GENERAL ELECTRIC CAPITAL
CORPORATION    
 
           
 
  By:   /s/ Joseph H. Burt    
 
  Name:  
 
Joseph H. Burt    
 
  Its:   Duly Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ James M. Steffy    
 
  Name:  
 
James M. Steffy    
 
  Title:   Vice President    
 
                FLEET RETAIL GROUP, INC.    
 
           
 
  By:   /s/ Andrew Cerussi    
 
  Name:  
 
Andrew Cerussi    
 
  Title:   Vice President    
 
                NATIONAL CITY BUSINESS CREDIT, INC.    
 
           
 
  By:
Name:   /s/ Joseph L. Kwasny
 
Joseph L. Kwasny    
 
  Title:   Director    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:
Name:   /s/ Anthony D. Braxton
 
Anthony D. Braxton    
 
  Title:   Director    
 
                CITIZEN’S BANK OF PENNSYLVANIA    
 
           
 
  By:
Name:   Don Cmar
 
Don Cmar    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  JP MORGAN CHASE BANK    
 
           
 
  By:   /s/ James M. Barbato    
 
  Name:  
 
James M. Barbato    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



Each of the undersigned Loan Parties hereby (i) acknowledges each of the
amendments and waivers to the Credit Agreement effected by this Amendment and
(ii) confirms and agrees that its obligations under its Guaranty shall continue
without any diminution thereof and shall remain in full force and effect on and
after the effectiveness of this Amendment.
ACKNOWLEDGED, CONSENTED and
AGREED to as of the date first written
above.

          AMERICAN SPORTS LICENSING, INC.    
 
       
By:
  /s/ Michael F. Hines    
Name:
 
 
Michael F. Hines    
Title:
  President    
 
        DSG OF VIRGINIA, LLC    
 
       
By
  /s/ Jeffrey R. Hennion    
Name:
 
 
Jeffrey R. Hennion    
Title:
  President    
 
        GALYAN’S TRADING COMPANY, INC.    
 
       
By:
  /s/ William R. Newlin    
Name:
 
 
William R. Newlin    
Title:
  Vice President and Chief Administrative Officer    
 
        GALYAN’S NEVADA, INC.    
 
       
By:
  /s/ William R. Newlin    
Name:
 
 
William R. Newlin    
Title:
  President    
 
        GALYAN’S OF VIRGINIA, INC.    
 
       
By:
  /s/ William R. Newlin    
Name:
 
 
William R. Newlin    
Title:
  President    

 



--------------------------------------------------------------------------------



 



          GOLF GALAXY, INC.    
 
       
By:
  /s/ John Wolfe    
Name:
 
 
John Wolfe    
Title:
  Vice President and Secretary    
 
        GOLF GALAXY GOLFWORKS, INC.    
 
       
By:
  /s/ Joseph Oliver    
Name:
 
 
Joseph Oliver    
Title:
  Vice President    

 